Title: Editorial Note on Franklin’s Accounts, 1778
From: 
To: 


Of the accounts discussed throughout the French period, the following still apply: I, III, V–VII, XI–XIII, XVII. We offer here a summary of entries which have not found a place elsewhere in our annotation, but which provide insights into Franklin’s private and public life during the course of this volume.
Account I (XXIII, 19), Franklin’s Wastebook, gives some of his expenditures: the purchase of printing types, for instance, which amounted to 333 l.t. paid on August 1 to Joannis. Other entries during these months include 18 l.t. for some small tools, 42 l.t. paid a joiner for cases, and 68 l.t., 18 s. for a subscription to the Affaires de l’Angleterre et de l’Amérique.
Account III (XXIII, 19), whose entries are duplicated in many other accounts, is the most informative about the lifestyle of the Franklin household. The maître d’hôtel, M. Montaigne, was in charge of feeding the family and paying for postage, an expense borne in those days by the recipient. For doing this he was reimbursed 2473 l.t., 19 s. for July, 1508.10.6 for August, 1626.1.3 for September and 1963.11.2 for October. Another servant, Dumont, who quit his service on August 10, was paid 154.19 for his last four months’ wages. A man named Calais received 48 l.t. on July 22 for the price of his own meals when he waited on his master at someone else’s party, as was the custom. Earlier in July Franklin had paid some 60 l.t. for seven weeks worth of washing. The earnings of the lowest helper on the domestic totem pole, Dennis (the frotteur), were about 30 l.t. a month, including his dinners at Paris and allowance for wine. The upholsterer received 78 l.t. on July 10 “for 6 Months Hire of 2 Beds & other Charges.” For five months’ use of Chaumont’s carriage and horses and for postage, Franklin was charged 1732 l.t.
As to the household purchases, the expenses listed include such items as a payment of 1160 l.t. for 29 cords of wood, plus a gratuity of 1 l.t., 4 s. for the man who delivered them.
Account V (XXIII, 20) also provides details about Franklin’s life such as the 48 l.t. he contributed after having listened to a “Parish Charity Sermon,” the 120 l.t. he charged the public for the five volumes of the Atlas maritime bought from M. Brillon and the 600 l.t., 7 s. spent on the Fourth of July celebration. This account also reveals the date at which Franklin considered his mission to have begun and the amount of his salary. In an entry obviously written later he noted, under October 4, 1778: “To my Salary as one of the Commissioners of the United States at the Court of France from Oct. 4, 1776 is 2 years at 11428 Livres per annum as per Resolve of Congress 6. Augt. 1779 … 22,856.0.0.”
Account XII (XXV, 3) shows that the third quarterly installment of the French government loan to Congress was paid on August 3 and amounted, like the other three, to 750,000 l.t.
